Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 23, 23, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two claims designated as claim 23. 
Additionally, because claim 23 is duplicated, it is unclear which claim dependent claims 24-27 are dependent upon. 

Double Patenting
Applicant is advised that should claims 1 and 4-6 be found allowable, claims 23 (independent) and 25-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 12-13, 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process of organizing data without significantly more. 
Independent claims 1, 8, and 23 recite obtaining information associated with an IoT device, providing the information to a normal resource, creating a semantic descriptor resource for the information represented as a triple, and indicating in an attribute of the normal resource that the information is represented as a triple, wherein the first semantic descriptor resource is linked with a second semantic descriptor resource of another apparatus. 
The inventive concept of obtaining, providing, and creating data, and indicating information in the form of data is something that a human equipped with pen and paper, or a generic machine, is capable of. As such, the currently claimed subject matter is directed to a mental process of obtaining and creating data without substantially more. 
This judicial exception is not integrated into a practical application because the claims do not appear to improve the processing of a computer or require the use of a specific machine. The claims simply receive data, store the data, and create additional data. All of the claimed steps are directed towards data manipulation steps. Thus, the claims do not appear to improve the processing of a computer. While the claims require the use of “internet of things” devices and other hardware such as a memory and processor, these devices are recited as generic computing devices. No claimed details regarding the devices are provided. The claims conclude with storing information in an attribute indicating that the information is represented as a triple and linking the data to a second semantic descriptor comprising additional information. This is not a practical application because it does not improve the processing of a computer or require the use of a specific machine – it is simply writing a particular type of data. It is noted that this information is never claimed to be used in any manner. As such, claims 1, 8, and 23 appear to have no practical application. 
Independent claims 1, 8, and 23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only hardware elements of the claims appear to be generic machines. The claimed apparatus of claim 1 only contains a generic processor and memory. The IoT device of the claims is generically recited. Data is simply obtained with the IoT device – the IoT device itself performs no claimed functions. Thus, the independent claims contain no additional elements that amount to significantly more than the judicial exception that appear to improve the functioning of a computer or require the use of a specific machine. 
	Dependent claims 2-6, 9, 12-13, 21-23, and 24-27 appear to be additional data processing steps that describe specific data types or indicate additional data analysis processes that are performed. None of these appear to provide a practical application or provide additional elements that are sufficient to amount to significantly more than the judicial exception. None of the claimed elements appear to improve the functioning of a computer or require the use of a specific machine. 
As such, claims 1-6, 8-9, 12-13, and 21-27 are rejected under 35 USC 101 as being directed towards a mental process of organizing data without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 12-13 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US Pre-Grant Publication 2015/0227618). 

As to claim 1, Dong ‘618 teaches an apparatus for semantic query over distributed semantic descriptors, the apparatus comprising:
a processor (see paragraph [0276]); and 
a memory coupled with the processor (see paragraph [0276]), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
obtaining information associated with an internet of things (IoT) device, wherein the IoT device is a sensor (see paragraphs [0002] and [0225]. IoT devices use machine-to-machine communications. As noted in [0225], this data includes normal resources. Paragraphs [0234]-[0235] show that sensor data is stored);  
providing the information associated with the IoT device to a normal resource (see paragraphs [0225] and [0241]-[0242]. Machine data is provided to a normal resource); 
creating a first semantic descriptor resource for the information, wherein the first semantic descriptor resource represents the information as a triple (see paragraph [0241]. Sematic capabilities can be extended to normal resources that are represented as a triple along with the semantic data); and
 indicating in an attribute of the normal resource that the information is represented as a triple based on the creating the first semantic descriptor resource (see paragraph [0241]. The normal resource, by its format, indicates that it is described as a collection of resource-relationship-value triples. Also see paragraph [0030], which shows that a class resource is used to define a resource’s semantics as part of a triple. This is format is an attribute of the normal resource) , 
wherein the first semantic descriptor resource is linked with a second semantic descriptor resource of another apparatus for obtaining additional semantic information (see paragraphs [0088]-[0089]. Semantic resources may be linked, with semantic resources pointing to either parent or children semantic descriptors. As noted in paragraph [0081], semantics resources may be linked and associated with other resources in an M2M system);  
wherein the second semantic descriptor resource comprises additional semantic information (see paragraph [0241]. Semantic resources comprise semantic information).  

As to claim 3, Dong ‘618 teaches the apparatus of claim 1, wherein the first semantic descriptor resource is a child resource of the normal resource (see Dong ‘618 paragraphs [0240]-[0241]. Resources may have parent-child relationships). 

As to claim 4, Dong ‘618 teaches the apparatus of claim 1, wherein the first semantic descriptor resource is linked with the second semantic descriptor resource based on an attribute of the first semantic descriptor that refers to the second semantic descriptor (see Dong ‘618 paragraphs [0081] and [0088]-[0089]. Resources may have parent-child relationships).  

As to claim 5, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising obtaining semantic metadata that indicates unit of measurement of the information (see Dong ‘618 paragraphs [0234]-[0235]. Units of temperature measurement are shown). 

As to claim 6, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising using semantic reasoning to obtain a unit of measurement of the information (see Dong ‘618 paragraphs [0234]-[0235]. Units of temperature measurement may be obtained).68 CNV13289US02 / 101859.000822  

As to claims 8 and 23 (independent), see the rejection for claim 1 above. 

As to claim 12, see the rejection for claim 5 above. 

As to claim 13, Dong ‘618 teaches the method of claim 8, further comprising using semantic reasoning to obtain a unit of measurement of the information, wherein the information is measurements from the IoT device (see Dong paragraphs [0234]-[0235]. Units of temperature measurement may be obtained for a device).68 CNV13289US02 / 101859.000822  

As to claim 21, Dong ‘618 teaches the method of claim 8, wherein the first semantic descriptor resource is linked with the second semantic descriptor resource based on an attribute of the first semantic descriptor that refers to the second semantic descriptor (see Dong ‘618 paragraphs [0081] and [0088]-[0089]. Resources may have parent-child relationships), wherein the information is measurements from the IoT device (see Dong ‘618 paragraphs [0234]-[0235]).  

As to claim 22, see the rejection of claim 3.  

As to claim 23, Dong ‘618 teaches the method of claim 8, wherein the first semantic descriptor resource is linked with the second semantic descriptor resource via a uniform resource identifier (see Dong ‘618 paragraph [0161] and [0167]. A URI may be used to link semantic classes).

As to claim 24, see the rejection of claim 23 (dependent). 
As to claim 25, see the rejection of claim 4. 
As to claim 26, see the rejection of claim 5. 
As to claim 27, see the rejection of claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), in view of Li et al. (“Enabling Semantics in an M2M/IoT Service Delivery Platform”). 

As to claim 2, Dong as modified teaches the apparatus of claim 1. 
Dong does not clearly teach wherein the normal resource is a contentInstance resource.  
Li teaches wherein the normal resource is a contentInstance resource (see pages 211 to 212, Figures 5 and 6. Resources, including triples, are stored in <contentInstance> resources).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong by Li because both references are directed towards managing semantic data, and because Li specifically shows the data types, including contentInstance and SemanticDescriptors, that are used to store data triples. Using the specific datatypes storing triples of Li to store the triples of Dong would be obvious because triples are being stored in both references, and both references use RDF data conventions.   

As to claim 9, see the rejection for claim 2 above. 

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. 

Applicant states that the amendments to claim 1 are not shown in the cited references. 
However, in response to this assertion, the Examiner notes that the amendments to claim 1 are still taught by the cited references for the reasons provided in the rejection above. Examiner notes that no specific arguments regarding any specific limitations were made. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152